UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-7123



TESSA RANI GIBSON,

                                              Plaintiff - Appellant,


     versus


CHARLESTON COUNTY DETENTION CENTER; MARK A.
LEWIS; DONALD V. SALTERS; BRIAN E. BRITTON;
MATTHEY R. DOWNING; DENISE BROWN; LISA A.
GONZALEZ-WILLIAMS;    KEITH   K.    FRANKLIN;
ARTHUR L. GREY; FTI BARNES; FTI HENNIX;
OFFICER JAMES; OFFICER GREATHOUSE; KENNETH E.
SPONIC; MICHAEL TICE; WALTER WRIGHT; HENRY
GATHERS; STEVEN C. DURBIN; WALLACE ALSTON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:07-cv-01364-PMD)


Submitted:    December 13, 2007        Decided:     December 19, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tessa Rani Gibson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tessa Rani Gibson appeals the district court’s order

denying   her   motion   to   reconsider   its   order   accepting   the

recommendation of the magistrate judge and denying relief on her 42

U.S.C. § 1983 (2000) complaint.      We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.      Gibson v. Charleston County Det.

Ctr., No. 2:07-cv-01364-PMD (D.S.C. July 26, 2007).         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                                 - 2 -